Case 0:18-cv-61773-MGC Document 43 Entered on FLSD Docket 02/20/2019 Page 1 of 2

IN THE CIRCUIT COURT OF THE UNITED
STATES DISTRICT COURT JUDICIAL CIRCUIT
IN AND FOR SOUTHERN DISTRICT COUNTY,
FLORIDA
ANITA JAIRAM, CASE NO.: 0:18-cv-61773-MGC
Plaintiff(s),
VS.

FASHION NOVA, INC.,

Defendant(s).

 

MEDIATION DISPOSITION REPORT

A Mediation conference was conducted on February 18, 2019. The conference resulted in the

following:

The following attorneys, parties, corporate representatives, and/or claims professionals attended
and participated in the mediation conference:

\/

_ Ny All Plaintiffs and their respective trial counsel.

xX All Defendants and/or their fully authorized claims representative, and their respective trial

counsel,

The following individuals, parties, corporate representatives and/or claims professionals failed to
appear and/or participate as ordered:

 

 

AGREEMENT.

A partial/final agreement was reduced to writing and signed by the participating parties.
Counsel for the parties shall report the partial/final agreement to the Court, and /or file the
appropriate stipulation for Dismissal.

~/)
»* NO AGREEMENT.
The parties did not reach an agreement.

These proceedings have been adjoumed and the mediation hearing shall be resumed on

 
Case 0:18-cv-61773-MGC Document 43 Entered on FLSD Docket 02/20/2019 Page 2 of 2

CERTIFICATE OF SERVICE

| hereby certify that on 2 La 0/20! “| a copy of the above was sent via Electronic Mail
to: Ignacio Hiraldo, Esquire, ijhiraldo@ijhlaw.com; Daniel S. Blynn, Esquire,
dsblynn@Venable.com; Manuel Hiraldo, Esquire, mhiraldoWwhiraldolaw.com; Scott A.

Edelsber, Esquire, scott(@@edelsberglaw.com

   

(Respeoffuhy submitted,
\ \
% }

~ Steven R. Jaffe, Mediator
Mediator # 35295R
Upchurch Watson White & Max
Phone: 800-264-2622 Fax: 305-640-8447

sjaffewuww-adr.com

 
